DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 07/01/2021.  As directed by the amendment: no amendments were made to the claims.  Thus, claims 1 – 20 are presently pending in this application.

Double Patenting
All previous rejections have been overcome by the Terminal Disclaimed filed by the Applicant on 07/01/2021.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ungerstedt (U.S. Patent No 4,694,832), Zakko (EP 0251512), and Bales (U.S. Patent No 5,312,400).
Regarding claim 1, prior arts do not teach a) activating the infusion mechanism to infuse fluid from an infusion fluid source through the second lumen and into the body for an infusion time period and at an infusion pressure and infusion flow rate while the aspiration mechanism is disabled; 
b) disabling the infusion mechanism to stop infusion; 
c) activating the aspiration mechanism to aspirate fluid from the body through the first lumen for an aspiration time period and at an aspiration pressure and aspiration flow rate while the infusion mechanism is disabled; 
d) disabling the aspiration mechanism to stop aspiration;

Regarding claim 12, prior arts do not teach periodically dispersing a fluid jet through the second lumen to remove substances that are blocking one or more of the pores of the exchange surface.
Further, reasons for allowance in parent applications 12/065019, 13/769524, and 15/489006 are adopted as part of reasons for indicating allowable subject matters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record is Ungerstedt (U.S. Patent No 4,694,832), Zakko (EP 0251512), and Bales (U.S. Patent No 5,312,400).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        

ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783